Citation Nr: 1106250	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
facet joint arthritis, prior to April 7, 2010.  

2.  Entitlement to an evaluation in excess of 20 percent for 
facet joint arthritis from April 7, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Newark, 
New Jersey, which, in pertinent part, granted service connection 
for facet joint arthritis and assigned a 10 percent disability 
evaluation effective February 26, 2002.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of the 
hearing is of record.  

In August 2009, the Board remanded this matter for further 
development.  

In a November 2010 rating determination, the Appeals Management 
Center (AMC), acting on behalf of the RO, increased the Veteran's 
disability evaluation for his facet joint arthritis from 10 to 20 
percent, effective April 7, 2010.  As a result of the AMC's 
actions, the Board has listed the issues as such on the title 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  




REMAND

The Board notes that on several occasions, the Veteran has 
reported and testified as to having received continuous treatment 
at the East Orange VAMC from 1993 to the present.  

The Board observes that VA treatment records from July 1996 to 
March 2001 and from January 2009 to January 2010 are of record.  
However, there are no treatment records from either the East 
Orange or Lyons VA Medical Centers (MCs) for the time period from 
March 2001 to January 2009.  The Board notes that the time period 
from February 2002 to the present time is to be addressed in the 
Board's decision.  

Based upon the reports and testimony of the Veteran and the 
evidence of record, it appears that an additional attempt should 
be made to obtain copies of all treatment records of the Veteran 
from both the East Orange and Lyons VAMCs from March 2001 to the 
present.  

VA is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order. Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment 
from the East Orange and Lyons, New Jersey, VAMCs from 
March 2001 to the present.  

2.  After completion of the above, readjudicate the claim 
on appeal.  If the claim is not fully granted, issue a 
supplemental statement of the case, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


